Title: From George Washington to James Cannon, 3 September 1780
From: Washington, George
To: Cannon, James


                        
                            Sir
                            Head Quarters Bergen County 3d Septr 1780.
                        
                        I have received your favr of the 28th ulto on the Subject of the Exchange of Lt Govr Gadsden. I am at a
                            loss to know what means will be fallen upon to procure the release of the Gentlemen in the Civil line who were made
                            prisoners in South Carolina, as we have few or none of similar Ranks or circumstances in our hands, and our military
                            Officers in captivity considerably exceeded those of the Enemy before the surrender of Charles Town, which has very much
                            increased the Balance agt us. Partial exchanges are sometimes agreed upon between Gentlemen in the Civil line which
                            may require my interposition to carry them into execution—should such an occasion present itself, or any other in which I
                            can with propriety interest myself I shall with great pleasure embrace an opportunity of being serviceable to Govr
                            Gadsden. I am &c.
                            
                        
                    